The opinion of the court was delivered by
Top, J.
One rule to be deduced from the'cases'unqu.estionably is, that on appeal, though the form of the suit may be sometimes changed, yet the substance of the plaintiff’s demand, the cause of action, must be in court identically the same as before the justice. From the decisions, another rule seems equally clear, that the mistakes, the slips of the pen of a, justice of the peace, may be, and ought to be corrected. But here, all mistake was denied.. It was insisted, there was nothing wrong, except in the docket offered; and, upon this head, divers matters were alleged on the one side and *372on the other. The court were to decide what were the true words of the record. It was not a question for the jury. And the court below haying settled it on inspection of' the docket and all the papers, arid affidavits, ought we to interfere, and upon disputed facts, rather than up.on any question of law,- to revérse the judgment? I think not. Much-must be left to the discretion of the court in which such applications are made. Taking all the evidence as it appears on the record, and the testimony offered from John Evans, and considering that the plaintiff’s claim, for the' wheat was of nine years’ standing when he brought his suit before the justice, after the death of the defendant’s testator, it is not á case in which,-in my opinion, the law calls upon- us to disturb any part of .the decision of the court below. .
Judgment affirmed.